Citation Nr: 1616069	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for bilateral shoulder disabilities.

5.  Entitlement to service connection for bilateral hip disabilities.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder, and major depressive disorder (MDD).

7.  Entitlement to service connection for reflex sympathetic dystrophy of the left lower extremity, including as secondary to left knee disability. 

8.  Entitlement to service connection for residuals of a hernia.

9.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

10.  Entitlement to an initial disability rating in excess of 30 percent for cervical spine degenerative disc disease (DDD) with scar. 

11.  Entitlement to higher disability ratings for service-connected restrictive airway disease, initially rated as 10 percent disabling prior to April 27, 2011, and as 30 percent disabling since.  

12.  Entitlement to an effective date earlier than November 14, 2011, for the award of a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972 and from November 1972 to August 1992, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, April 2011, May 2011, August 2012, October 2013, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the July 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for a low back condition, hypertension, a left knee condition, and bilateral shoulder and bilateral hip conditions. 

In the April 2011 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, and assigned a noncompensable (zero percent) disability rating, effective June 25, 2009.  

In the May 2011 rating decision, the RO, in relevant part, denied entitlement to service connection for PTSD and for hernia residuals, and granted entitlement to service connection for restrictive airway disease, assigning a 10 percent disability rating, effective June 25, 2009, and a 30 percent disability rating, effective April 27, 2011. 

In the August 2012 rating decision, the RO, in relevant part, granted entitlement to service connection for cervical spine DDD with scar, and assigned a 30 percent disability rating, effective November 14, 2012.

In the October 2013 rating decision, the RO, in relevant part, denied entitlement to service connection for adjustment disorder and for reflex sympathetic dystrophy of the left lower extremity.

In the November 2013 rating decision, the RO, in relevant part, granted entitlement to TDIU, effective November 14, 2011. 

In a September 2011 statement, the Veteran indicated that he wished to withdraw requests for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's psychiatric disability claims on appeal have, therefore, been combined into a single claim, intended to encompass potentially present disabilities.

The issues of entitlement to service connection for a low back disability and residuals of a hernia, entitlement to higher disability ratings for restrictive airway disease, and entitlement to an effective date earlier than November 14, 2011, for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an August 2015 statement, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that he was withdrawing the issues of entitlement to service connection for hypertension, a left knee disability, bilateral shoulder disabilities, bilateral hip disabilities, and reflex sympathetic dystrophy of the left lower extremity, and the issue of entitlement to a higher initial disability rating for cervical spine DDD with scar. 

2.  The evidence shows not more than level II hearing impairment of either ear throughout the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for hypertension, a left knee disability, bilateral shoulder disabilities, bilateral hip disabilities, and reflex sympathetic dystrophy of the left lower extremity; and of entitlement to a higher initial disability rating for cervical spine DDD with scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In an August 2015 statement, prior to the promulgation of a final Board decision in this appeal, the Veteran's representative indicated that he wished to withdraw the appeal with respect to the issue of entitlement to service connection for hypertension, a left knee disability, bilateral shoulder disabilities, bilateral hip disabilities, and reflex sympathetic dystrophy of the left lower extremity; and of entitlement to a higher initial disability rating for cervical spine DDD with scar.  As such, these issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice under the Veterans Claims Assistance Act of 2000 is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding VA's duty to assist, VA obtained available VA and private treatment records, and afforded the Veteran multiple VA examinations that adequately identify the severity of his hearing loss.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his increased rating claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Initial Disability Rating for Bilateral Hearing Loss

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue for a determination, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the schedule to the numeric designations derived from results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

VA arrives at the proper designation of hearing loss in each ear by application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of hearing loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or, such as in the case of the Veteran, where the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  In such cases, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, is applied.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(a).

The results of February 2009 private audiometric testing from Whisper Hearing Centers were provided by the Veteran; however, the results preceded the date of his claim, they did not appear to include required testing results at 3000 Hertz, and the Veteran indicated in a 2011 statement that speech discrimination testing was not conducted using the required Maryland CNC speech discrimination test.  38 C.F.R. § 4.85.  Thus, the results do not meet the requirements of VA regulations in assessing the severity of service-connected hearing loss and are consequently of no probative value in this appeal.

The Veteran provided additional June 2009 private audiological testing results from Audiology Hearing Center.  The results of audiometric testing were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
60
55
50
35
LEFT
50
55
55
55

The average pure tone threshold in the Veteran's right ear was 50 decibels, and the average pure tone threshold in his left ear was 53.75.  Maryland CNC speech recognition testing revealed a score of 88 percent for the right ear and 92 percent for the left ear.  

These results equate to the assignment of only level II hearing loss for the right ear and level I hearing loss for the left ear upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran's hearing acuity was later evaluated through a series of VA examinations.  Audiometric testing results from a March 2010 VA examination were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
55
50
45
45
LEFT
45
55
50
40

The average pure tone threshold in the right ear was 48.75 decibels and the average pure tone threshold in his left ear was 47.5 decibels.  Maryland CNC speech recognition testing revealed a score of 100 percent for both ears.  


Audiometric testing results from a January 2011 VA examination were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
50
55
45
40
LEFT
45
55
50
40

The average pure tone threshold in both ears was 47.5 decibels.  Maryland CNC speech recognition testing revealed a score of 100 percent for both ears.  

Audiometric testing results from a June 2012 VA examination were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
60
70
60
50
LEFT
60
70
60
55

The average pure tone threshold in the right ear was 60 decibels and the average pure tone threshold in his left ear was 61.25 decibels.  Maryland CNC speech recognition testing revealed a score of 98 percent for both ears.  

Audiometric testing results from the Veteran's most recent VA examination in November 2013 were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
45
55
50
40
LEFT
45
50
45
45

The average pure tone threshold in the right ear was 47.5 decibels and the average pure tone threshold in his left ear was 46.25 decibels.  Maryland CNC speech recognition testing revealed a score of 100 percent for the right ear and 96 percent for the left ear.  

The audiometric testing results from all of the Veteran's VA examinations, when applied to Table VI, have equated to the assignment of level I hearing loss for both ears, with the exception of the June 2012 VA examination, which resulted in level II hearing loss for both ears.  These Roman numeral assignments correspond to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The evidence does not support a finding that the Veteran is entitled to a compensable disability rating for service-connected bilateral hearing loss, as all audiometric testing results during the appeal period show noncompensable hearing loss as noted above.  See 38 C.F.R. § 4.85, Table VI. 

The Board has considered the Veteran's statements during the VA examinations where he has reported more difficulty hearing and understanding speech in difficult listening situations, difficulty hearing without hearing aids, and the ineffectiveness of hearing aids in certain situations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the schedular rating is based on the mechanical application of the rating criteria to the test results.  

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

The Board also considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the Veteran's hearing loss presents an exceptional disability picture.  Comparison between the Veteran's symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology - the difficulty hearing in certain situations described by the Veteran is simply a result of the underlying hearing impairment that is expressly contemplated by the schedular rating criteria.  Finally, the Board notes that the Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, the record does not reflect that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

The claims of entitlement to service connection for hypertension, a left knee disability, bilateral shoulder disabilities, bilateral hip disabilities, and reflex sympathetic dystrophy of the left lower extremity; and of entitlement to a higher initial disability rating for cervical spine DDD are dismissed.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



REMAND

Medical evidence of record shows that the Veteran has repeatedly reported having low back pain during the course of his appeal, and a December 2011 private treatment report noted that imaging studies showed that he had multilevel spondylosis and facet arthritis of the lumbar spine.  Additionally, the Veteran's service treatment records note multiple instances of complaints of back pain, some instances secondary to apparent injury.  Pursuant to the duty to assist, the Veteran must be afforded a VA examination of his low back to determine the nature and etiology of current back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the acquired psychiatric disability claim, in a September 2010 VA examination report, a VA examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner additionally provided the opinion that chronic adjustment disorder with mixed depression and anxiety cannot be said to have been directly the result of his military experiences, but that his military service appeared to have aggravated his current condition.  The examiner's ambiguous opinion is not adequate for considering the merits of the Veteran's service connection claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Additionally, private treatment records indicate that the Veteran was diagnosed with PTSD with delayed onset during an August 2010 evaluation.  A depressive disorder was also diagnosed.  The VA examination report did not consider evidence of these diagnoses.

The Veteran's claim of entitlement to an earlier effective date for the award of TDIU must be deferred pending adjudication of the remaining claims on appeal.  

Following issuance of the May 2011 rating decision that denied entitlement to service connection for residuals of a hernia and assigned disability ratings for the restrictive airway disease, the Veteran submitted an April 2012 statement, accepted as a timely notice of disagreement, with respect to those issues.  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his low back.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted. 

The examiner should diagnose and describe all low back disabilities found to be present, to include lumbar spine multilevel spondylosis and facet arthritis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the multiple incidents of reported back pain, including the result of injury, reported in the Veteran's service treatment records.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence. 

2.  Schedule the Veteran for a VA mental health examination with a VA psychiatrist or psychologist.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's psychiatric disorders, currently diagnosed or diagnosed since June 2009 to include PTSD, adjustment disorder, and depressive disorder.  The examiner should indicate whether prior diagnoses of PTSD and depressive disorder were made in error, and provide reasons for such conclusions.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.

If a PTSD diagnosis is warranted, the stressor upon which such diagnosis is based should be identified, and the examiner should state whether the PTSD diagnosis is based on a fear of hostile military or terrorist activity.  

In providing these opinions, consider the Veteran's report of witnessing a SCUD missile hit a barracks near him and his being a first responder to the incident, and evidence in his personnel records noting his assignment to duty in an imminent danger area.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  Issue a statement of the case with respect to the issues of entitlement to service connection for residuals of a hernia and entitlement to higher disability ratings for service-connected restrictive airway disease.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


